Citation Nr: 1616296	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for the adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas; the RO granted service connection for an adjustment disorder with depressed mood in April 2009, assigning a 10 percent rating from February 10, 2009.  The RO later granted a higher initial rating of 50 percent for an adjustment disorder with depressed mood in January 2010, effective February 10, 2009.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

A VA Form 9 substantive appeal addressing this matter is not in the claims file.  A VA Form 21-6789, deferred rating decision, dated in February 2011 notes, however, that a VA Form 9 was received on March 25, 2010 but that it was not in the claims file and could not be located.  Thus, the Veteran has reportedly filed a timely appeal.

In September 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of the hearing is of record.  The VLJ who conducted the hearing is no longer employed at the Board.  The Veteran was given the opportunity to appear at another Board hearing in June 2012, but by letter dated June 2012, the Veteran indicated he did not desire an additional hearing.

In regard to the Board hearing, In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additional evidence was added to the record after the April 2013 Supplemental Statement of the Case.  By letter dated April 2016, the Veteran submitted a written waiver of RO jurisdiction over the evidence.

The Board remanded this case in September 2012.  The case has been returned to the Board following additional development completed by the agency of original jurisdiction (AOJ).  The Board finds compliance with the prior Board remand to be present, as a VA examination was conducted and VA and private treatment records were associated with the claims file, to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the paper file as well as electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's adjustment disorder is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity.
 
2.  At no point during the period under appeal has the Veteran's adjustment disorder resulted in occupational and social impairment, with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent, for the Veteran's service-connected adjustment disorder, have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in March 2009, November 2012, and February 2015.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).   The Veteran's adjustment disorder with depressed mood is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Facts

In February 2009, in a VA treatment record, GAF of 32 was recorded.  It was noted that the Veteran was experiencing stressors such as divorce and living with his mother.

The Veteran appeared for a VA examination in March 2009.  The Veteran reported daily, severe depression due to his foot pain.  He reported loss of his wife and children, irregular sleeping and eating habits, no homicidal ideation but some suicidal ideation with no plan.  The Veteran displayed some dysphoria but was cooperative and behavior, speech and affect were within normal limits.  Thinking, insight, judgment, and memory were intact.  He was oriented and reported no hallucinations.  GAF was 70.  The examiner noted his opinion that the Veteran's reported depression and isolation was mild, and reported no limitations on employment and daily life.

In June 2009, in a VA treatment record, the Veteran reported worsened insomnia, depression, and poor energy.  GAF was recorded as 31.  By a December 2009 VA treatment record, GAF of 35 was recorded.  The Veteran reported the holidays are hard, but good hygiene, good eye contact, and cooperative demeanor were recorded.

Pursuant to March 2010 VA treatment records, the Veteran at this time reported some increased isolation especially not disclosing his birthday to others, and instead spent the day crying and thinking about things he had done wrong.  Eye contact was good but mood was irritable, and a GAF of 34 was recorded.  In October 2011 the Veteran was reportedly doing well.  In January 2011 the Veteran reported relapsing on alcohol, sleep was poor, and GAF was 31 to 40.

During the Travel Board hearing, the Veteran described a December 2010 incident involving his potential lethal mismanagement of his medications and whether this could have been a suicide attempt.  In addition the Veteran testified that he had missed work because of his adjustment disorder with depressed mood, sometimes for a matter of weeks and that his daughter does not like for him to drive because of his "road rage."

In January 2011, VA treatment records note that the GAF was as low as 27.

The September 2012 Board remand noted that Virtual VA records show that on an October 2011 rating decision granting an increased rating for pes planus, a future psychiatric examination was scheduled for March 2012 in connection with his service-connected adjustment disorder with depressed mood.  This examination report is not in the Virtual VA records or in the claims file; thus this examination report was to be obtained.  The Board notes that complete VA treatment records have been associated with the claims file and no March 2012 VA examination was found.  As such, the Board concludes that this examination did not occur and the November 2012 VA examination is the next VA examination of record.

During the November 2012 VA examination, the examiner noted mild or transient symptoms and reported a GAF of 55.  The examiner recognized the GAF of 28 reported elsewhere in VA records, but opined that the GAF of 28 was an old score that did not reflect the Veteran's improved symptoms.  The examiner noted the Veteran is divorced and has a good relationship with his daughter.  He reported irritability as in the last year he fought with four people; the police were called once.  He reported impaired sleep and eating habits, and decreased libido.  The examiner recorded depressed mood and disturbances of motivation and mood.  The examiner concluded that the Veteran's depression is mild and does not preclude physical or sedentary employment activities.  In March 2013, the VA examiner entered an addendum opinion, stating that the Veteran's symptoms fall with the mild to moderate range, 51-60 range, based on the claims file and November 2012 interview with the Veteran.  The Veteran reported working full time with some conflict with co-workers.

The Veteran appeared for a VA examination in February 2015.  The Board notes that the examiner did not note review of the Veteran's paper claims file.  However, the Board finds the examination probative to record the Veteran's mental state at the time of the examination.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he was married to a second wife and had been for less than a year.  He maintains contact with a grown daughter and has few friends, with his paster and AA friends as his primary support.  He attempts to go to AA and church weekly and sometimes goes to the gym.  The Veteran reported being depressed more than half the time.  He reported having missed 6 days of work since January first due to depression.  He experiences periods of anxiety with periods of ineffective coping with unexpected stressors.  He also experiences long-standing difficulty with sleep.  He reported being sober from alcohol for several years.  The examiner found the Veteran adequately groomed, displayed minimal eye contact, and readily responded to questions.  Mood was depressed and affect was within normal limits.  He had adequate insight and judgement.  There was no noted impairment in orientation to time, place, or person.

Analysis 

The Veteran is presently rated as 50 percent disabled for his adjustment disorder with depressed mood, effective February 10, 2009.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Again, for a 50 percent rating, symptoms manifest as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

For a 70 percent rating, symptoms manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Veteran's symptoms are appropriately contemplated by the 50 percent rating of occupational and social impairment with reduced reliability and productivity.  The Veteran has consistently reported suffering depression, irregular sleeping and eating habits, irritability and anger issues, a troubled relationship with alcohol, low energy, low libido, some isolation, and occasional suicidal ideation with no intent.  The Board notes that the Veteran has been consistently employed full-time and examiners have found him unlimited in his employment and activities of daily life.  Examiners have found him cooperative and well groomed, and his thinking, judgment, memory and speech are intact.  The Veteran was divorced and has reportedly remarried as cited in the February 2015 exam; he also consistently reports a positive relationship with his daughter.  Therefore, his occupational and social limitations appear mild, notwithstanding his depressive symptoms.

The Veteran has not exhibited symptoms of a 70 percent rating, as in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Again, the Veteran works full time and examiners found no limitation of employment or activities of daily life.  Although the Veteran reported missing some work due to the depression, examiners found him largely unlimited in his employment.  While the Veteran divorced, he remarried and maintains a positive relationship with his daughter.  Examiners consistently reported judgment and thinking to be intact.  The Veteran has consistently displayed depressed mood, occasional suicidal ideation with no intent, some anger and irritability problems, and difficulty in adapting to stressful circumstances (such as foot pain, divorce and living with his mother) which are contemplated in the 50 percent rating.  The Veteran has not displayed obsessional rituals; impaired speech; near-continuous panic; impaired impulse control; spatial disorientation; and/or neglect of personal appearance and hygiene. 

The Board further notes that at no time have the Veteran's symptoms manifested as total occupational and social impairment, and the constellation of symptoms associated with the Veteran's adjustment disorder with depressed mood do not correspond to the assignment of a 100 percent schedular disability rating.  

The Board notes that the Veteran's GAF scores have fluctuated throughout the appeals period, and a GAF under 50 reflects severe symptoms.  In February 2009, GAF was 32, in June 2009, 31, in December 2009, 35, in March 2010, 34, in January 2011, 31-40, in January 2011, 27.  While GAF score is to be considered, it is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  Further, according to VA regulation, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  While GAF scores below 40 and 30 were noted for the Veteran, at no time were the symptoms of impaired reality or communication, major impairment, or hallucinations or delusions noted by the competent medical evidence of record.  In fact, VA examiners consistently reported mild to moderate symptoms at worse.  As such, the Board affords little weight to the GAF scores recorded as they do not comport with the larger, competent medical evidence of record.  

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported in part depressed mood, difficulty adjusting to life stressors, some isolation, occasional suicidal ideation with no intent, anger and irritability, and impairment of sleep and eating habits, all resulting in occupational and social impairment with reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case, while the Veteran has relayed that he has missed some work due to his adjustment disorder with depressed mood, he consistently reported to VA examiners that he is employed full-time and the examiners found no limitation on employment due to his mental disorder.  He has not contended or implied unemployability.  Accordingly, the issue of entitlement to TDIU is not before the Board at this time.



ORDER

Entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


